COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Frank


A C M AND
 ST. PAUL GUARDIAN INSURANCE CO.
                                             MEMORANDUM OPINION*
v.   Record No. 1500-99-2                         PER CURIAM
                                              FEBRUARY 22, 2000
ISABEL MARTINEZ


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (R. Ferrell Newman; Thompson, Smithers,
             Newman, Wade & Childress, on brief), for
             appellants.

             (Jeremy C. Sharp; Geoffrey R. McDonald &
             Associates, on brief), for appellee.


     A C M and its insurer (hereinafter referred to as

"employer") contend that the Workers' Compensation Commission

(commission) erred in finding that Isabel Martinez (claimant)

proved that she sustained an injury by accident arising out of

her employment on October 9, 1997.     Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

      On appeal, we view the evidence in the light most

favorable to the prevailing party below.     See R.G. Moore Bldg.

Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
(1990).    A finding by the commission that an injury did or did

not arise out of the employment "is a mixed question of law and

fact and is, thus, reviewable on appeal."     Jones v. Colonial

Williamsburg Found., 8 Va. App. 432, 434, 382 S.E.2d 300, 301

(1989).    The phrase "arising out of" refers to the origin or

cause of the injury.     County of Chesterfield v. Johnson, 237 Va.

180, 183, 376 S.E.2d 73, 74 (1989).    To prevail, claimant must

"show that the conditions of the workplace . . . caused the

injury."     Plumb Rite Plumbing Serv. v. Barbour, 8 Va. App. 482,

484, 382 S.E.2d 305, 306 (1989).

        Claimant testified that on October 9, 1997, she fell while

ascending aluminum steps outside a trailer where employer stored

cleaning materials that claimant needed in order to perform her

work.    It had rained approximately one hour before the accident

and, according to claimant's undisputed testimony, the steps

were wet from the rain, which caused her to slip and fall.    She

specifically stated, "Yes, they was wet, that is why I slipped

on it."

        The surface of each stair was covered with holes punched up

from underneath, which created a raised jagged surface.

However, there were no holes within one inch of the front edge

of the stair where the tread met the riser.    Claimant stated

that she had not placed her entire foot on the stair's tread,

but rather just the front part of the bottom of her foot was on

the edge of the stair when her foot slipped, causing her to
                                2
strike her knee on the stair and fall backwards injuring her

back and knee.

     Claimant's testimony constitutes credible evidence to

support the commission's findings that the claimant "slipped on

wet stairs, and her injury therefore arises out of her

employment."   It was the nature of claimant's employment that

placed her on the wet steps, which resulted in her fall.    In

other words, credible evidence proved that the conditions of the

workplace, i.e., the wet stairs, caused the claimant's injury.

     Accordingly, we affirm the commission's decision.

                                                           Affirmed.




                                 3